          Case 1:18-cv-04339-GBD
               1:18-cv-04339-GBD Document
                                 Document 34
                                          31 Filed
                                             Filed 03/11/19
                                                   01/28/19 Page
                                                             Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X

MOBIMIGHT MEDIA, LTD.,
                                  Plaintiff,

                        - vs. -

KUBIENT, INC.
                                  Defendant.
-------------------------------------- X


                                     PROPOSED JUDGMENT

       WHEREAS, on November 27, 2018, plaintiff MobiMight Media, Ltd. ("Plaintiff')

and defendant Kubient, Inc. ("Defendant") (together, the "Parties") entered into a

Confidential Settlement Agreement;

       WHEREAS, on December 12, 2018, the Parties filed a Stipulation of Voluntary

Dismissal pursuant to F.R.C.P. 41(a)(l)(A)(ii);

       WHEREAS, on December 13, 2018, this Court so ordered the Parties' Stipulation of

Voluntary Dismissal (i) dismissing the above-captioned action without prejudice against

Defendant pursuant to the F.R.C.P. 41(a)(l)(A)(ii); (ii) incorporating the terms of the Parties'

Confidential Settlement Agreement; and (iii) retaining jurisdiction over this matter to the

extent that any provision of the Confidential Settlement Agreement is breached and

enforcement is required of this Court (Daniels, G);

       WHEREAS, upon Defendant's uncured payment default under the Confidential

Settlement Agreement on January 1, 2019;

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED,

that Judgment shall enter this day in accordance with the Stipulated Judgment annexed hereto as

Exhibit 1 and the Affidavit of Attorneys' Fees annexed hereto as Exhibit 2;
          Case 1:18-cv-04339-GBD Document 34
          Case                            31 Filed
                                             Filed 03/11/19
                                                   01/28/19 Page
                                                            Page 22 of
                                                                    of22




        IT IS HEREBY FURTHER ORDERED, ADJUDGED AND DECREED, THAT

Plaintiff does recover of Defendant, as follows: (i) the principal sum of Ninety Thousand One

Hundred Fifty-Four and 87/100 ($90,154.87) Dollars (representing the amount listed in the

Stipulated Judgment of One Hundred Five Thousand One Hundred Fifty-Four and 87/100

($105,154.87) Dollars, less total payments made by Defendant of Fifteen Thousand and 00/100

($15,000.00) Dollars); plus (ii) pre-judgment interest at a rate of ten percent (I 0%) per annum

from January 1, 2019 through January 28, 2019 in the amount of Six Hundred Sixty-Six and

90/100 ($666.90) Dollars; plus (iii) attorneys' fees incurred in connection with collection

efforts, in the amount of Eight Hundred Seventy and 00/100 ($870.00) Dollars for a total

judgment in the amount of Ninety-One Thousand Six Hundred Ninety-One and 77/100

($91,691.77) Dollars, plus post judgment interest at a rate of nine percent (9%) per annum to

the date of payment, and that Plaintiff has execution thereof.

       Judgment signed this _ _ day of            MAR 1 1 201§     , 2019.
